United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1008
Issued: December 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal from an October 19, 2009 schedule
award decision of the Office of Workers’ Compensation Programs and a December 17, 2009
decision that denied her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she has
more than a three percent impairment of the right arm for which she received schedule awards;
and (2) whether the Office properly refused to reopen appellant’s claim for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 18, 2006 the Office accepted that appellant, then a 47-year-old mail handler,
sustained employment-related lateral epicondylitis of the right arm. It granted her a schedule

award for a one percent impairment of the right upper extremity on April 26, 2007. By decision
dated April 19, 2007, the Office determined that appellant’s actual earnings as a modified mail
handler fairly and reasonably represented her wage-earning capacity, with a zero loss.1
On November 10, 2008 Dr. Brian Morgan performed arthroscopic rotator cuff repair,
debridement of degenerative labral tears, debridement of partial biceps tender tear and
subacromial decompression of the right shoulder. Appellant returned to modified duty on
January 9, 2009.
A functional capacity evaluation was performed on May 27, 2009 by Kevin Roulhac, an
occupational therapist. In a May 31, 2009 report, he advised that it was difficult to obtain
appellant’s work tolerances due to inconsistent effort and evidence of symptom magnification.
On May 30, 2009 appellant filed a schedule award claim.
In a May 29, 2009 report, Dr. Morgan noted appellant’s complaint of bilateral shoulder
pain. He provided range of motion measurements. On the right Dr. Morgan found normal
extension and external rotation, abduction of 120 degrees, forward flexion of 160 degrees and
internal rotation of 60 degrees. He diagnosed sprains and strains of shoulder and upper arm with
rotator cuff tear and acromioclavicular arthritis and advised that appellant could return to full
duty with no restrictions.
In a June 15, 2009 report, Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon
and Office medical adviser, determined that maximum medical improvement was reached on
May 29, 2009. He advised that, under Table 15-5, Shoulder Regional Grid, of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),2 appellant had a Class 1 impairment due to a full thickness cuff
tear of the right shoulder with a default Grade C that yielded a three percent impairment.
Dr. Hogshead found zero adjustments, noting that the functional capacity evaluation was invalid
due to excessive illness behavior and that her physician had returned her to full duty. He
concluded that appellant had a total three percent right upper extremity impairment.
By decision dated June 30, 2009, the Office noted that appellant had previously received
a schedule award for a one percent right upper extremity impairment. It granted her a schedule
award for an additional two percent impairment of the right upper extremity. The Office relied
on the opinion of the Office medical adviser, based on Dr. Morgan’s physical findings.
On July 19, 2009 appellant requested a review of the written record. In a June 9, 2009
report, Dr. Morgan diagnosed right rotator cuff sprain with a date of maximum medical
improvement of May 29, 2009. He advised that, under the fifth edition of the A.M.A., Guides,
appellant had 13 percent right upper extremity impairment. On July 31, 2009 Dr. Morgan
reiterated the findings of his May 29, 2009 report. By report dated July 20, 2009, he stated that,
1

The right upper extremity injury was adjudicated by the Office under file number xxxxxx861 and the left upper
extremity under file numbers xxxxxx069 and xxxxxx009. The latter two claims were doubled on March 3, 2008.
2

A.M.A., Guides (6th ed. 2008).

2

in accordance with the sixth edition of the A.M.A., Guides, appellant had seven percent right
upper extremity impairment.
In an October 19, 2009 decision, an Office hearing representative affirmed the June 30,
2009 schedule award on the grounds that the medical evidence of record did not establish that
appellant had greater impairment.
Appellant requested reconsideration on November 2, 2009, contending that she was
entitled to an increased schedule award. She submitted Dr. Morgan’s reports previously of
record.3 By decision dated December 17, 2009, the Office denied appellant’s reconsideration
request.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing federal regulations5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.7 For decisions issued after May 1, 2009, the sixth edition will be
used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning (ICF),
Disability and Health.9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on functional history (GMFH), physical examination (GMPE) and clinical

3

Appellant also submitted reports from Dr. David Kunz, Board-certified in family medicine, regarding a possible
seizure on October 30, 2009. On October 30, 2009 she filed a claim for compensation for the period October 30 to
November 9, 2009. In a January 4, 2010 decision, the Office denied the claim. Appellant did not file an appeal of
this decision with the Board.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 2 at 3, section 1.3, “The [ICF], Disability and Health: A Contemporary Model of
Disablement.”

3

studies (GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE - CDX) + (GMCSCDX).11
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.12
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision as to the extent of appellant’s
right upper extremity impairment. The case will be remanded to the Office for further
development.
Chapter 15 of the sixth edition of the A.M.A., Guides describes the procedures to be
followed in rating upper extremity impairments and advises that most impairment values are
calculated using the diagnosis-based impairment (DBI) method.13 However, the A.M.A., Guides
provides that range of motion may, under specific circumstances, be selected as an alternative
approach to rating impairment.14 A full-thickness rotator cuff tear is identified as one of the
exceptions.15 In this case, Dr. Morgan, the attending orthopedic surgeon, provided right shoulder
range of motion measurements; but he did not provide any analysis or reference to specific
figures or tables of the sixth edition of the A.M.A., Guides. He merely advised that appellant
had a seven percent right upper extremity impairment. Dr. Morgan provided physical
examination findings that the Office medical adviser, Dr. Hogshead, reviewed.16 Dr. Hogshead
based his rating on Table 15-5, Shoulder Regional Grid and did not explain why he used this
analysis and did not consider Dr. Morgan’s range of motion measurements, which could yield a
higher impairment rating under the A.M.A., Guides. It was incumbent upon the medical adviser
to fully explain why he chose to rate appellant under Table 15-5 without discussing

10

A.M.A., Guides, supra note 2 at 385-419.

11

Id. at 411.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

A.M.A., Guides, supra note 2 at 385, 461.

14

Id. at 390.

15

Id. at 403.

16

Before the A.M.A., Guides, can be utilized, a description of impairment must be obtained from the claimant’s
physician. In obtaining medical evidence required for a schedule award, the evaluation made by the attending
physician must include a description of the impairment including, where applicable, the loss in degrees of active and
passive motion of the affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent descriptions of the impairment. This description must be in sufficient
detail so that the claims examiner and others reviewing the file will be able to clearly visualize the impairment with
its resulting restrictions and limitations. Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

4

Dr. Morgan’s right shoulder range of motion measurements.17 Accordingly, the case will be
remanded to the Office for further development regarding the extent of appellant’s right upper
extremity impairment in accordance with the sixth edition of the A.M.A., Guides. Given the
disposition of issue one, the second issue is moot.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right arm impairment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 17 and October 19, 2009 are set aside and the case
remanded to the Office.
Issued: December 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

The Board also notes that, in his analysis under Table 15-5, Dr. Hogshead found that appellant was not entitled
to a modifier for GMPE or physical examination findings, because the functional capacity evaluation was
considered invalid. The functional capacity evaluation, however, was rendered by an occupational therapist who is
considered a lay person under the Act. See David P. Sawchuk, 57 ECAB 316 (2006). This report would not
constitute competent medical evidence. See Sedi L. Graham, 57 ECAB 494 (2006).

5

